Citation Nr: 0108564	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to June 10, 1999 for a 
10 percent evaluation for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which denied the benefit sought 
on appeal.

In a Brief filed with the Board by the veteran's 
representative in November 2000, the issue was raised of an 
increased evaluation for tinnitus, including a separate 
compensable evaluation for each ear.  However, this matter 
has not been prepared for appellate review, and accordingly, 
this matter is referred to the RO for appropriate action.  



FINDING OF FACT

1.  The veteran's tinnitus is recurrent and was not shown to 
be persistent prior to June 10, 1999.

2.  Effective June 10, 1999 the criteria for evaluating 
tinnitus were amended to permit a compensable evaluation for 
recurrent tinnitus.  



CONCLUSION OF LAW

The requirements for an effective date prior to June 10, 1999 
for a 10 percent evaluation for tinnitus have not been met.  
38 U.S.C.A. § 5110 (a), (g) (West 1991); 38 C.F.R. §§ 3.102, 
3.114, 4.1, 4.87, Diagnostic Code 6260 (1998 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the RO has met its duty 
to assist the veteran in the development of this claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In this regard, service medical 
records were associated with the claims folder and the 
veteran was afforded a VA examination.  The veteran did not 
request a personal hearing, but has submitted arguments 
through his representative.  In addition, by virtue of the 
Statement of the Case and the Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  Specifically, the veteran was informed that he 
needed to show that his tinnitus met the schedular criteria 
for a compensable evaluation prior to June 10, 1999.  
Accordingly, the Board finds that the RO has fully developed 
the claim on appeal with all appropriate notices having been 
sent to the veteran.

On October 6, 1998, the veteran requested service connection 
for right ear hearing loss due to acoustic trauma during 
service.  In February 1999, he underwent VA examination and 
complained of tinnitus, mostly on the left, occurring two to 
three times per week and lasting thirty to forty seconds.  
He described the noise as high-pitched and intermittent.  
Based on the record evidence, the RO granted service 
connection for bilateral tinnitus with an effective date of 
October 6, 1998, the date of the claim.  A noncompensable 
disability evaluation was assigned as the regulations as of 
that date required a showing of "persistent" tinnitus for 
the assignment of a 10 percent disability evaluation.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (1998).

In April 1999, the veteran requested reconsideration of the 
disability evaluation assigned because he found his tinnitus 
to be "extremely irritating," effecting "my daily life 
both at home and on the job."  The veteran did not claim 
that his tinnitus was persistent or constant, only that he 
could not hear during "these periods of tinnitus."

Due to a change in the law effective June 10, 1999, the RO 
granted a 10 percent disability evaluation for tinnitus 
effective June 10, 1999.  Specifically, the VA published a 
final rule on May 11, 1999, that became effective on June 
10, 1999, with no retroactivity clause, allowing for, among 
other things, a 10 percent disability evaluation for 
"recurrent" tinnitus.  Consequently, the veteran was 
allowed a compensable evaluation due to a change in the law 
and not as a result of a new factual finding regarding the 
level of severity of his tinnitus.

The provisions of 38 C.F.R. § 3.114 sets forth the criteria 
for the effective date of an award when a liberalizing law or 
a liberalizing VA issue is approved by the Secretary.  
Specifically, where compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
In addition, if a claim is reviewed within one year of the 
effective date of the law or VA issue, benefits may be 
authorized from the effective date of the law or VA issue.  
If, however, the claim is reviewed more than one year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the receipt date 
of the veteran's request.

In the instant case, the veteran submitted his current 
application for compensation benefits on October 6, 1998.  
Therefore, the effective date of June 10, 1999, the effective 
date of the liberalizing change in the schedule of ratings, 
is appropriate as the veteran's claim was filed before the 
change in the schedule and the effective date cannot be 
earlier than the effective date of the change.  The Board 
notes that there is no evidence of record to show 
"persistent" tinnitus, which would allow for a compensable 
evaluation prior to the June 1999 change in the schedule of 
ratings.  As such, the Board finds that the requirements for 
an earlier effective date for a 10 percent disability 
evaluation for recurrent bilateral tinnitus have not been 
met.  As such, the preponderance of the evidence is against 
the veteran's claim and the claim must be denied.

Lastly, the veteran's representative has asserted that the VA 
unconstitutionally classified the veteran in assigning an 
evaluation for his tinnitus based on the etiology of his 
tinnitus.  However, this is not the situation in the 
veteran's case.  It is clear that the evaluation assigned by 
the RO was based on the frequency of the tinnitus and not 
whether it was due to head injury, concussion or acoustic 
trauma.  Therefore this contention is without merit.  
However, to that extent that there may be some merit to this 
contention, the Board would simply note that the Board has no 
authority to find a regulation promulgated by the Secretary 
unconstitutional.  See 38 U.S.C.A. §§ 511, 7104(a); 38 C.F.R. 
§ 20.101.  Furthermore, the Secretary clearly has the 
authority to promulgate regulations, 38 U.S.C.A. §§ 501, 
1155, and there is no assertion that the regulations 
pertaining to the evaluation of tinnitus were not properly 
promulgated.  Finally, the Board is bound by regulations of 
the VA.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5.


ORDER

An effective date prior to June 10, 1999 for a 10 percent 
evaluation for tinnitus is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

